                                         Case 2:19-cv-00433-PMW Document 1 Filed 06/21/19 Page 1 of 1
    JS 44 (Rev. 08/ I 8)                                                              CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein .neither replace nor supplement the fihng and service of pleadings or other papers as required by law, except as
    provided by local rules of court This form, approved by the Jud1c1al Conference of the United States m September 1974, 1s required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                       DEFENDANTS
    Marian Hatfield Jones                                                                                                 Western Trails Charters & Tours, LLC dba Salt Lake Express, Marvin
                                                                                                                          Kay Gunderson, an individual, and Does 1 to X
           (b)   County ofResidence of First Listed Plaintiff               §~Lake County                                  County of Residence of First Listed Defendant Madison Co., Idaho
                                         (f.:X( 'El'T IN ll.S. l'l.AIN1'1FF ('ASFS)                                                                           (IN U.S. PIAIN7fl·F CASES ONl.Y)
                                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                       THE TRACT OF LAND INVOLVED.


           (c)   Attorneys (Firm Name, Address, and 7elephone Numher)                                                        Attorneys (If Known)
                                                                                                                          Tyler V. Snow and Kristen C. Kiburtz, Christensen & Jensen, P.C.,
    Charles Danny Frazier, Frazier Law Firm, P.C., 1234 West South Jordan                                                 257 East 200 South, Suite 1100, Salt Lake City, UT 84111,
    Pkwy., Suite D, South Jordan, UT 84095, 801-572-5155                                                                  (801) 323-5000

    II. BASIS OF JURISDICTION (Place an "X"inOneBoxOnlyJ                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                      "X" in One Boxfor Plamt1ff
                                                                                                                        (For Diversity Cases Only)                                                        and One Box for Defendant)
    n      1   U.S. Government                 n   3   Federal Question                                                                           PTF             DEF                                                     PTF      DEF
                  Plaintiff                              (U.S'. Government Not a Party)                           Citizen of This Stale          f!I. I           0   I            lnco11.JOrated or Principal Place       0 4     0 4
                                                                                                                                                                                      of Business Jn This State

    r:J 2      U.S. Government                 2S 4    Diversity                                                  Citizen of Another State            0 2          ~               Incorporated and Principal Place       0 5      ~5
                  Defendant                              (Indicate Ci11zensh1p of Parties   in   llem Ill)                                                                            of Business Jn Another State

                                                                                                                  Citizen or Subject of a             0   3        0          3    Foreign Nation                         0 6      0 6
                                                                                                                     Forei '" Coun
    IV NATURE OF SUIT (Place an                           "X" m One Box Only)                                                                                        Click here for: Nature of Suit Code Descriotions.
I                 CONTRACT                                             TORTS                                          FORFEITURE/PENALTY                              BANKRUPTCY                     ••-•RSTATUTES                        I

    '"J 110 Insurance                            PERSONAL INJURY             PERSONAL INJURY                      0 625 Drug Related Seizure              0 422 Appeal 28 USC 158                      0 375 False Claims Act
    .,.,
    '"J 120 Marine
        130 Miller Act
                                             0 310 Airplane
                                             n 315 Airplane Product
                                                                          0 365 Personal Injury -
                                                                                 Product Liability                n
                                                                                                                          of Property 21
                                                                                                                      690 Other
                                                                                                                                            use 881       0 423 Withdrawal
                                                                                                                                                                         28 USC 157
                                                                                                                                                                                                       0 376 Qui Tam (31 USC
                                                                                                                                                                                                               3729(a))
        1.40 Negotiable Instrument
    l"J 150 Recovery of Overpayment
                                                      Liability
                                             0 320 Assault. Libel &
                                                                          n 367 Health Care/
                                                                                Pharmaceutical                                                                                      .                  1'1 400 State Reapportionment
                                                                                                                                                                                                       0   410 Antitrust

    .,       & Enforcement of Judgment
        151 Medicare Act
                                                      Slander
                                             0 330 Federal Employers'
                                                                                Personal Injury
                                                                                Product Liability
                                                                                                                                                          0 820 Copyrights
                                                                                                                                                          0 830 Patent
                                                                                                                                                                                                       0
                                                                                                                                                                                                       0
                                                                                                                                                                                                           430 Banks and Banking
                                                                                                                                                                                                           450 Commerce
    l"J 152 Recovery of Defaulted                     Liability           0 368 Asbestos Personal                                                         0 835 Patent - Abbreviated                   0   460 Deportation
             Srudent Loans                   0 340 Marine                        Injury Product                                                                         New Drug Application           0   470 Racketeer Influenced and
             (Excludes Veterans)             0 345 Marine Product                Liability                                                                0 840 Trademark                                      Corrupt Organizations
    0 153 Recovery of Overpayment                     Liability             PERSONAL PROPERTY                                   .&-•K                         ......... , • .A.,                       0   480 Consumer Credit
             of Veteran's Benefits           ~ 350 Motor Vehicle          0 370 Other Fraud                       0 710 Fair Labor Standards              0   861 H!A (1395ff)                         0   485 Telephone Consumer
    l"J 160 Stockholders' Suits              0 355 Motor Vehicle          0 371 Truth in Lending                          Act                             0   862 Black Lung (923)                             Protection Act
    '"J 190 Other Contract                           Product Liability    0 380 Other Personal                    0 720 Labor/Management                  0   863 DIWC/DIWW (405(g))                   0   490 Cable/Sat TV
    0 195 Contract Product Liability         0 360 Other Personal               Property Damage                              Relations                    0   864 SSID Title XVI                       0   850 Securities/Commodities/
    l"J 196 Franchise                                Injury               0 385 Property Damage                   0   740 Railway Labor Act               0   865 RSI (405(g))                                 Exchange
                                             0 362 Personal Injury -            Product Liability                 0   7 5 I Family and Medical                                                         0   890 Other Starutory Actions
                                                     Medical Maloractice                                                     Leave Act                                                                 0   891 Agriculrural Acts
I          REAL PROPERTY                          CI!VU. RIGHTS            PRISONER PETffiUNS                     0   790 Other Labor Litigation               FEDERAL TAX SUITS                       0   893 Environmental Matters
    .'J210 Land Condemnation                 0 440 Other Civil Rights        Habeas Corpus:                       0   791 Employee Retirement             0 870 Taxes (U.S. Plaintiff                  0   895 Freedom of lnfonnation
    '.l220 Foreclosure                       0 441 Voting                 0 463 Alien Detainee                              Income Security Act                          or Defendant)                         Act
    '"J230 Rent Lease & EJectment            0 442 Employment             0 510 Motions to Vacate                                                         0 871 IRS-Third Party                        0   896 Arbitration
     'J240 Torts to Land                     0 443 Housing/                     Sentence                                                                                 26 USC 7609                   0   899 Administrative Procedure
    '"J245 Tort Producl Liability                    Accommodations       0 530 General                                                                                                                        Act/Review or Appeal of
    '1 290 All Other Real Property           0 445 Amer w/Disabilities - 0 535 Death Penalty                              IMMIGRATION                                                                          Agency Decision
                                                     Employment              Other:                               0 462 Naturalization Application                                                     0   950 Constirutionality of
                                             0 446 Amer. w/Disabilities - 0 540 Mandamus & Other                  0 465 Other Immigration                                                                      State Statutes
                                                     Other                0 550 Civil Rights                              Actions
                                             l"J 448 Education            0 555 Prison Condition
                                                                          0 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

    V. ORIGIN            (Place an "X" in One Box Only)
D I            Original          1:1(z   Removed from              D 3       Remanded from                   D4   Reinstated or      D 5      Transferred from                     D 6    Multidistrict          D 8   Multidistrict
               Proceeding                State Court                         Appellate Court                      Reopened                    Another District                            Litigation -                 Litigation -
                                                                                                                                              (-•pecifY)                                  Transfer                     Direct File
                                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                   28 U.S.C.            1441and1446
    VI. CA USE OF ACTION                           Brief description of cause:
                                                   Motor vehicle accident
VII. REQUESTED IN     0                                 CHECK IF THIS IS A CLASS ACTION                               DEMAND$                                                  CHECK YES only if demanded in complaint:
     COMPLAINT:                                         UNDER RULE 23, F.R.Cv.P.                                                                                               JURY DEMAND:                 )1o( Yes      ONo

VIII. RELATED CASE(S)
                                                       (See msfrucf/ons).
      IF ANY                                                                  JUDGE                                                                           DOCKET NUMBER
    DATE                                                                          SIGNATURE OF ATTORNEY OF                 RECOR~

    06/21/2019                                                                   Isl Tyler V. Snow
    FOR OFFICE USE ONLY                                                                                                                 Case: 2:19-cv-oo433
           RECEIPT#                      AMOUNT                                       APPL YING IFP
                                                                                                                                        Assigned To : Warner, Paul M.
                                                                                                                                        Assign. Date : 6/21/2019
                                                                                                                                        Description: Jones v. Western Trails
                                                                                                                                        Charters & Tours, et al
